Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 1 of 15 PageID: 187




 NOT FOR PUBLICATION


                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                      :
 ERIC BAYDA,                          :           Case No. 2:18-cv-17419-BRM-JAD
                                      :
                   Plaintiff,         :
                                      :
             v.                       :
                                      :                  OPINION
 HOWMET CASTINGS & SERVICES, et al.,:
                                      :
                                      :
                   Defendants.        :
 ____________________________________ :


 MARTINOTTI, DISTRICT JUDGE

        Before the Court is Defendants Howmet Castings & Services, Inc. (“Howmet”) and

 Arconic, Inc.’s (“Arconic”) (collectively, “Defendants”) Motion to Dismiss Plaintiff Eric

 Bayda’s (“Bayda”) Amended Complaint (the “Amended Complaint”) pursuant to Federal Rule

 of Civil Procedure 12(b)(6). (ECF No. 23.) Bayda opposes the Motion. (ECF No. 25.)

 Defendants filed a Reply. (ECF No. 28.) Having reviewed the submissions filed in connection

 with the motions and having declined to hold oral argument pursuant to Federal Rule of Civil

 Procedure 78(b), for the reasons set forth below and for good cause appearing, Defendants’

 Motion to Dismiss the Amended Complaint is GRANTED.
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 2 of 15 PageID: 188



        I.      FACTUAL AND PROCEDURAL BACKGROUND

                A. Original Complaint1

        Bayda, a resident of Tatamy, Pennsylvania, was employed by Schutz Container Systems

 Inc. (“Schutz”) when he interviewed for a human-resources position at Howmet in November

 2016. (ECF No. 1 ¶¶ 1, 26.) Bayda was interested in working for Howmet, of Michigan, because

 its “corporate predecessor, [aluminum maker Alcoa, Inc.], 2 was a ‘cutting edge’ company with a

 welcoming culture.” (Id. ¶ 14.) During initial meetings with Defendants, Bayda interviewed with

 “Tera Grinnell, a Director of Human Resources.” (Id. ¶ 15.) In this interview, Bayda was told the

 human-resources manager job was open because the prior holder of the position, Pilar Gilgorri

 (“Gilgorri”), “had decided to step down for ‘personal reasons.’” (Id. ¶ 17.) More specifically,

 Bayda was told Gilgorri “was ‘at a stage in her life where she did not need the stress of a

 manager’s job.’” (Id. ¶ 18.) When asked if he would have a problem working as a supervisor of

 his predecessor, Bayda said he would not. (Id. ¶¶ 19, 20.)

        During a second round of interviews in December 2016, Bayda met with a variety of

 personnel at Defendants’ Dover, New Jersey, plant including Gilgorri, Plant Manager William

 Miley (“Miley”), and Global Human Resources Director Rebecca Reid (“Reid”). (Id. ¶¶ 21, 22.)

 In the interview with Reid, Bayda again was asked if he “would be okay with Gilgorri continuing


 1
   For the purposes of this Motion, the Court accepts the factual allegations in the Amended
 Complaint as true and draws all inferences in the light most favorable to the Plaintiff. See
 Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court considers
 any “document integral to or explicitly relied upon in the complaint.” In re Burlington Coat
 Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82
 F.3d 1194, 1220 (1st Cir. 1996)).
 2
   Howmet Casting is a subsidiary of Arconic Inc. (See Corp. Discl. Statement (ECF No. 13).)
 Arconic, a Delaware corporation based in New York, was split off from Alcoa, Inc., in 2016.
 (See Alcoa 9-29-2016 News Release, available at https://news.alcoa.com/press-release/alcoa-inc-
 board-directors-approves-separation-company (last checked July 31, 2020).)


                                                 2
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 3 of 15 PageID: 189



 to work in the Human Resources Department reporting to him.” (Id. ¶ 23.) Bayda confirmed this

 would not be a problem. (Id. ¶ 24.)

        On January 3, 2017, Bayda accepted an offer to become Human Resources Manager at

 Defendants’ Dover, New Jersey plant, reporting to Miley. (Id. ¶ 25.) Bayda resigned from

 Schultz on January 6, 2017, and began working for Defendants on January 24, 2017. (Id. ¶¶ 26,

 27.) On January 31, 2017, Grinnell told Bayda the real reason Gilgorri stepped down from the

 manager’s position: it was part of a settlement of her harassment complaint against Miley under

 which she would step down but receive the same salary she received as a Human Resources

 Manager as well as a retention bonus. (Id. ¶¶ 29-32.) On October 11, 2017, Bayda was let go

 because “it was not working out” and he could “not make changes fast enough.” (Id. ¶ 35.)

 Bayda had no indication before October 11, 2017, his job was in jeopardy. (Id. ¶ 36.)

        Bayda alleged Defendants committed “fraud in the omission” when they failed to tell him

 the real reason the Human Resources Manager post was open. (Id. ¶¶ 37-38.) Moreover, Bayda

 contends this silence was intentional because Defendants “knew, suspected, or had reason to

 know or suspect that Bayda would not have accepted the job offer and resign from his previous

 employment had he been informed of the true reason why Gilgorri had stepped down.” (Id.

 ¶¶ 39-42.) Defendants committed fraud by misrepresentation, Bayda alleges, when they said

 Gilgorri stepped down for “personal reasons,” though they knew her stepping down was a

 condition of the settlement of her harassment complaint against Miley. (Id. ¶¶ 43-46.) This also

 was done, Bayda claims, with an intent that Bayda would rely on this misrepresentation. (Id.

 ¶ 44.) Bayda says he reasonably relied on these misrepresentations and omissions of fact and

 that, “as a direct and proximate result of Plaintiff’s reasonable reliance on Defendants’




                                                 3
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 4 of 15 PageID: 190



 misrepresentations and omissions of fact[,] . . . Plaintiff is now suffering and will continue to

 suffer irreparable injury and monetary damages.” (Id. ¶¶ 40, 50.)

         On December 19, 2018, Bayda filed the original Complaint against Defendants alleging

 one count of “Fraud and Misrepresentation” and seeking compensatory and punitive damages for

 past and future lost wages, emotional distress, mental anguish and loss of life’s pleasures, among

 other relief. (Id. at 8.)

                  B. First Motion to Dismiss

         On March 25, 2019, Defendants filed a Motion to Dismiss the Complaint. (ECF No. 6.)

 In an Opinion dated October 31, 2019, the Court granted the Motion as to its fraud-in-the-

 omission claim, finding there was no duty to disclose the harassment complaint, and as to its

 fraud-by-misrepresentation claim, determining Bayda did not plead that Grinnell knew about the

 harassment situation when she told him Gilgorri had stepped down for personal reasons. (ECF

 No. 19.) The Court granted Bayda’s application for leave to amend the Complaint. (Id.)

                  C. The Amended Complaint

         Plaintiff filed an Amended Complaint on December 2, 2019. (Am. Compl. (ECF No.

 21.)) The Amended Complaint is largely duplicative of the original Complaint, with several

 additions. Among other things, Bayda now alleges Grinnell knew during his November 2016

 interview that Gilgorri’s harassment complaint against Miley was the real reason she stepped

 down as Human Resources Manager. (Id. ¶ 40.) Bayda also now alleges Grinnell knew her

 statement to him that Gilgorri had stepped down for personal reasons “was misleading and a

 misrepresentation of a fact.” (Id. ¶ 42.) Similarly, Bayda now alleges Grinnell knew her

 statement that Gilgorri stepped down because she didn’t want the stress of the manager’s

 position was misleading and a misrepresentation of a fact. (Id. ¶ 43.) Bayda alleges he would not



                                                 4
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 5 of 15 PageID: 191



 have accepted the job offer from Defendants had he known about the circumstances of Gilgorri’s

 stepping down. (Id. ¶ 58.) Finally, Bayda now alleges that any fraud is linked to his damages

 because supervising Gilgorri while also “initially report[ing] to Miley” created “substantial

 difficulties” for him to “meet[] his own objectives, and carry[] out his responsibilities.” (Id.

 ¶¶ 34, 39.)

                D. Second Motion to Dismiss

        Defendants filed this Motion to Dismiss the Amended Complaint on December 16, 2019.

 (ECF No. 23.) Defendants argument remains essentially unchanged, that the Amended

 Complaint’s fraud-in-the-omission claim should be dismissed because Defendants had no duty to

 disclose the facts of the Gilgorri situation, while the fraud-by-misrepresentation claim should be

 dismissed because there was no misrepresentation, while any alleged omission or

 misrepresentation was not material and caused no damage. (Defs.’ Br. in Sup. of Mot. (ECF No.

 23-1) at 2.) Bayda filed his opposition on January 21, 2020. (ECF No. 25.) Defendants filed a

 Reply on February 4, 2020, after receiving an extension to the deadline. (ECF Nos. 27, 28.)

        II.     LEGAL STANDARD

                A. Rule 12(b)(6)

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of

 Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion

 to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (citations omitted).       However, the plaintiff’s “obligation to provide the

 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a



                                                  5
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 6 of 15 PageID: 192



 formulaic recitation of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S.

 265, 286 (1986)). A court is “not bound to accept as true a legal conclusion couched as a factual

 allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint

 are true, those “[f]actual allegations must be enough to raise a right to relief above the

 speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when

 the pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege

 “more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

 probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

 are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

 pled; it must include “factual enhancements” and not just conclusory statements or a recitation of

 the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

 However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy




                                                   6
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 7 of 15 PageID: 193



 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286.

        While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document

 integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig.,

 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st

 Cir. 1996)).

                B. Rule 9(b)

        Pursuant to Fed. R. Civ. P. 9(b), when alleging fraud, “a party must state with

 particularity the circumstances constituting fraud or mistake, although intent, knowledge, and

 other conditions of a person’s mind may be alleged generally.” In re Lipitor Antitrust Litig., 868

 F.3d 231, 249 (3d Cir. 2017) (citations omitted); see also U.S. ex rel. Moore & Co., P.A. v.

 Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (holding that a “plaintiff

 alleging fraud must . . . support its allegations with all of the essential factual background that

 would accompany the first paragraph of any newspaper story—that is, the who, what, when,

 where and how of the events at issue”) (citations omitted). Accordingly, “a party must plead [its]

 claim with enough particularity to place defendants on notice of the ‘precise misconduct with

 which they are charged.’” United States ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d

 Cir. 2017) (quoting Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004), abrogated on

 other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Still, while “fraud



                                                  7
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 8 of 15 PageID: 194



 claims are subject to the strictures of Rule 9(b), courts within this district have held that the

 heightened pleading standard ‘is somewhat relaxed in a case based on a fraudulent omission.’”

 Schechter v. Hyundai Motor America, 2019 WL 3416902, at *9 (D.N.J., 2019) (citing Montich v.

 Miele USA, Inc., 849 F. Supp. 2d 439, 451 (D.N.J. 2012); Weske v. Samsung Elecs., Am., Inc., 42

 F. Supp. 3d 599, 614 (D.N.J. 2014).

        III.    DECISION

        Defendants argue the Amended Complaint should be dismissed because Bayda’s fraud

 claim fails as a matter of fact and of law. Defendants contend the fraud-in-the-omission claim

 fails as a matter of law because Defendants did not owe a duty to disclose that Gilgorri stepped

 down as a result of her filing of a harassment complaint against a plant manager at the company

 (ECF No. 23-1 at 1.) Defendants maintain the fraud-by-misrepresentation claim fails because

 there was no misrepresentation as Gilgorri did step down for “personal reasons” related to

 feeling harassed. (Id.) Additionally, Defendants argue, the Amended Complaint “still fails to

 establish how another employee’s harassment complaint provides a causal link to [Bayda’s]

 economic and non-economic damages that purport to flow from the termination of his

 employment.” (Id.) Instead, Defendants maintain, Bayda’s “generic reference that the harassment

 complaint created ‘substantial difficulties’ for [Bayda] during his employment is so vague that it

 hardly satisfied the heightened pleading standard for fraud.” (Id.)

        Bayda brings his one-count Amended Complaint claiming fraud both in the omission and

 by misrepresentation. To state a claim of fraud under New Jersey’s common law, Bayda must

 show: (1) Defendants knowingly made a material misrepresentation; (2) Defendants intended

 Bayda to rely on the misrepresentation; (3) Bayda reasonably relied on the misrepresentation;

 and (4) resulting damages. United States ex rel. Doe v. Heart Sol., PC, 923 F.3d 308, 318 (3d



                                                  8
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 9 of 15 PageID: 195



 Cir. 2019) (citing Banco Popular N. Am. v. Gandi, 876 A. 2d 253, 260 (N.J. 2005).) The Court’s

 inquiry begins with an examination of Bayda’s claim of fraud by omission.

        A. Fraud by Omission

        In the October 31, 2019, Opinion, this Court dismissed the fraud-in-the-omission claim

 on two grounds: that there is no duty to disclose as contemplated by Argabright v. Rhee Mfg.

 Co., 201 F. Supp. 3d 578, 603 (D.N.J. 2016), so Defendants were under no obligation to reveal

 the existence of Gilgorri’s harassment complaint to Bayda during the hiring process, and second,

 even if that duty existed, Bayda had failed to plead fraud with the particularity required Rule

 9(b). (ECF No. 19 at 13 (citing Toner v. Allstate Ins. Co., 829 F. Supp. 695, 705 (D. Del. 1993)

 (citing Christidis v. First Pa. Mortgage Trust, 717 F.2d 96, 99 (3d Cir. 1983)).) Specifically,

 Bayda’s Complaint did not even plead that a duty to disclose existed.

        In his Amended Complaint, Bayda now alleges Defendants had a duty to disclose to

 Bayda the fact of Gilgorri’s harassment complaint against the plant manager. (See ECF No. 19

 ¶ 49.) Bayda also now alleges Grinnell knew at the time of Plaintiff’s November interview that

 Gilgorri’s harassment complaint “was the true cause of her stepping down from the Human

 Resources Manager position” (id. ¶ 40) and knew that this “would have been material to

 Plaintiff’s decision to accept employment with Defendants.” (Id. ¶ 41.)

        Defendants argue Bayda’s Amended Complaint should be dismissed because this Court

 already has determined a duty to disclose did not exist and because the fraud claim has not been

 pleaded with the particularity required by Rule 9(b). (Id. at 8 (citing SalandStacy Corp. v.

 Freeney, No. 11-3439, 2012 WL 3638696, at *3 (D.N.J. Aug. 22, 2012).) Specifically,

 Defendants maintain Bayda’s claim that Grinnell knew her statements were false (see ECF No.

 19 ¶¶ 40-43) lack facts “to inject some measure of substantiation into such conclusory



                                                 9
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 10 of 15 PageID: 196



 statements.” (ECF No. 25 at 8 (quoting SalandStacy, 2012 WL 3638696, at 13).)

         The Court agrees. Bayda counters that Plaintiff must plead only a plausible inference that

 Defendants owed a duty to disclose Gilgorri’s harassment complaint to Bayda, which he believes

 the Amended Complaint does, for the fraud-in-the-omission claim to survive a motion to

 dismiss. (ECF No. 25 at 7.) Plaintiff misconstrues the pleading requirements.

         The question of whether a duty exists is a matter of law. United Jersey Bank v. Kensey,

 704 A.2d 38, 43 (App. Div. 1997) (citing Carter Lincoln–Mercury, Inc. v. EMAR Group,

 Inc., 638 A.2d 1288 (1994) (quoting Wang v. Allstate Ins. Co., 592 A.2d 527 (1991)). In

 Argabright, a U.S. District Court for the District of New Jersey held that recovery for fraud in

 the omission “requires proof that [the] defendant was legally obligated to disclose [the

 information].” 201 F. Supp. 3d at 603 (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153,

 1185 (3d Cir.1993) (emphasis added) (citing Viviano v. CBS, Inc., 251 N.J. Super. 113, 597 A.2d

 543, 548 (N.J. Super. Ct. App. Div. 1991)); see also Berman v. Gurwicz, 189 N.J. Super. 89, 458

 A.2d 1311, 1313–14 (N.J. Super. Ct. Ch. Div.1981)). As the Argabright Court stated:

                “For a duty to disclose to arise, one party must ‘expressly repose[]
                a trust and confidence in the other; or else from the circumstances
                of the case, the nature of their dealings, or their position towards
                each other, such a trust and confidence in the particular case [must
                be] necessarily implied.”

 Argabright, 201 F. Supp. 3d at 603.

         Bayda makes two arguments, neither of which is persuasive. The Court addresses them in

 turn.

         First, Bayda alleges a duty to disclose existed because he “reposed a trust and confidence

 in Defendants.” (ECF No. 22 ¶¶ 26, 27.) However, Bayda does not provide any allegations that

 establish this alleged relationship of trust and confidence, nor are there any facts alleged to



                                                 10
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 11 of 15 PageID: 197



 suggest Defendants did anything to encourage Bayda to “repose” such trust and confidence in

 them. “The mere fact that Plaintiff trusted and relied on Defendant ‘is insufficient to show a

 special relationship requiring a duty to disclose.’” Argabright, 201 F. Supp. 3d at 603 (citing

 Stevenson v. Mazda Motor of Am., Inc., No. 14–5250, 2015 WL 3487756, at *9 (D.N.J. June 2,

 2015)).

           Second, Bayda argues his pleading burden is to show only that there exists a plausible

 inference that a relationship of “implicit trust” between the parties that would give rise to a duty

 to disclose. However, his plausible inference relies only on the conclusory allegation that he

 implicitly trusted Defendants. Even without examining this argument applying the heightened

 pleading requirements of Rule 9(b) for fraud, the Court determines the Amended Complaint has

 not sufficiently pleaded fraud in the omission. Bayda’s obligation in the Amended Complaint

 was to provide more than a formulaic recitation of the elements of a cause of action. Twombly,

 550 U.S. at 555. For its part, this Court is “not bound to accept as true a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286. In alleging that he reposed implicit

 trust in Defendants without supporting that statement with additional facts establishing this

 “implicit trust,” Bayda has done precisely what Twombly warns against. Therefore, Defendants’

 Motion to Dismiss the fraud-in-the-omission claim is GRANTED.

           b. Fraud by Misrepresentation

           In the October 31, 2019 Opinion, this Court dismissed the fraud-by-misrepresentation

 claim because Bayda did not plead Grinnell knew during her November 2016 interviews with

 Plaintiff that Gilgorri had stepped down as a condition of the settlement of her harassment

 complaint, nor had he sufficiently pleaded that he reasonable relied on Grinnell’s alleged

 misrepresentation, nor that any claimed damages were related to the alleged misrepresentation.



                                                 11
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 12 of 15 PageID: 198



 (ECF No. 19.) In his Amended Complaint, Bayda now alleges Grinnell knew during those

 November 2016 interviews about Gilgorri’s reason for stepping down (ECF No. 19 ¶¶ 40-43),

 that he reasonably relied on Grinnell’s alleged misstatements (id. ¶ 62, 70) and that the alleged

 misrepresentations are related to his claimed damages. (Id. ¶ 39 (Alleging that working at a job

 he accepted on the basis of Grinnell’s misrepresentations put him between the plant manager and

 Gilgorri, “creating substantial difficulties for [Bayda] in supervising Gilgorri, meeting his own

 objectives, and carrying out his responsibilities”)

        Bayda again argues the Amended Complaint pleads a plausible inference that Defendants

 committed fraud by misrepresentation. (Id. at 11-13.) Bayda further argues Defendants’ position

 that Grindell’s statement that Gilgorri stepped down for personal reasons is susceptible to more

 than one meaning while also insisting that this comment is not a false statement inappropriately

 seeks to have this Court draw inferences from the factual allegations of the Amended Complaint

 in favor of Defendants and not Bayda, as called for by Rule 12(6)(b) case law. (Id.) Finally,

 Bayda maintains the Amended Complaint links the alleged fraud that resulted in his acceptance

 of Defendants’ job offer to his damages by stating that his position placed him between the

 harassing plant manager and the harassed subordinate created substantial difficulties for him to

 carry out his responsibilities and meet expectations. (Id. at 15.)

        Defendants reply that Bayda’s misrepresentation claim actually is a thinly disguised

 omission claim and should be dismissed because Defendants owed no duty to disclose the full

 reason Gilgorri stepped down. (Defs.’ Reply (ECF No. 25) at 6.)

        The Court concludes again that Bayda has not met the sufficiency for pleading a fraud-

 by-misrepresentation claim required by either Rule 9(b) or Rule 8.

        Bayda alleges Grinnell knew her statements were misrepresentations when they were



                                                  12
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 13 of 15 PageID: 199



 made in his November 2016 interviews. However, Bayda nowhere provides in the Amended

 Complaint any facts to substantiate his allegations about Grinnell’s knowledge. “When the

 alleged fraud is based on misrepresentation or false statements, it is not enough to merely allege

 that defendants knew or must have known that their statements were false. Instead, plaintiffs

 must support their allegations with specific facts that lay out the ‘who, what, where, when, and

 how.’” SalandStacy, 2012 WL 3638696, at *3 (citing In re Great Atlantic & Pacific Tea Co.,

 Inc. Sec. Litig., 103 F. App’x 465, 469–70 (2004)) (citations omitted).

        Bayda’s allegation that Grinnell knew her statements were misleading “are insufficient to

 meet the [Rule] 8(a) pleading standard inasmuch as [Bayda has] alleged no facts to inject some

 measure of substantiation into such conclusory statements.” SalandStacy, 2012 WL 3638696, at

 *4 (citing Iqbal, 556 U.S. at 678) (“Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.”)). Additionally, Rule 9(b) requires that

 to plead the knowledge element of a fraud claim Bayda may not rest on a bare inference that

 Defendant knew or must have known her statements were misleading. SalandStacy, 2012 WL

 3638696, at *4 (citing In re Suprema Specialties, Inc. Sec. Litig., 438 F.3d 256, 282 (3d Cir.

 2006) and United States, ex rel. PileckiSimko v. Chubb Institute, 443 F. App’x 754, 760–61 (3d

 Cir. 2011) (finding insufficient facts to support element of knowledge where the complaint

 alleged, generally, that “Chubb . . . knowingly uses . . . false records or statements”).

        Therefore, “[i]n the absence of any supporting facts, [Bayda’s] allegations are simply

 legal conclusions and thus do not benefit from the presumption of truth.” SalandStacy, 2012 WL

 3638696, at *4 (citing Iqbal, 556 U.S. at 679, and PileckiSimko, 443 F. App’x at 760–61.

 Accordingly, it is clear to the Court that, because Bayda has not supported his allegation of

 Grinnell’s knowledge with any supporting facts, the Amended Complaint does not state a claim



                                                  13
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 14 of 15 PageID: 200



 of misrepresentation for which relief can be granted. Therefore, Defendants’ Motion to Dismiss

 the fraudulent misrepresentation claim is GRANTED.

         Bayda requests, in the event Defendants’ Motion is granted, that the Court give Bayda

 leave to file a second Amended Complaint. (ECF No. 25 at 19.) Bayda cites Fed. R. Civ. P.

 15(a), pursuant to which “leave [to amend] shall be freely given when justice so requires.” (Id.)

         Defendants counter that leave to amend should be denied as, “at a certain point, the

 futility of Plaintiff’s fraud claim must be recognized.” (ECF No. 25 at 13.) Defendants argue

 that, because the Amended Complaint failed to state a claim for which relief should be granted,

 the Motion to Dismiss should be granted with prejudice. (Id. (citing Adams v. Gould, Inc., 739

 F.2d 858, 864 (3d Cir. 1984) (Leave to amend should be denied where the amendment fails to

 state a cause of action.) (citations omitted).)

         A district court generally grants leave to correct deficiencies in a complaint by

 amendment. See DelRio-Mocci v. Connolly Properties Inc., 672 F.3d 241, 251 (3d Cir. 2012);

 Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). However, Bayda already has been provided

 with one opportunity to cure pleading deficiencies in his claims. As the foregoing makes clear,

 Bayda attempted to cure those deficiencies with conclusory statements, and his cures fail.

 Because Bayda failed to “allege any facts—whatsoever—in support of the theory that

 Defendants knew that the statements made to the Plaintiffs were false, the Court finds any future

 amendments of this claim—which requires the element of knowledge—to be futile.”

 SalandStacy, 2012 WL 3638696, at *5 n.4. Accordingly, Defendants’ Motion to Dismiss is

 GRANTED with prejudice and Bayda’s request for leave to file a second amended complaint is

 DENIED.




                                                   14
Case 2:18-cv-17419-BRM-JAD Document 29 Filed 07/31/20 Page 15 of 15 PageID: 201



        IV.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED and the

 Complaint is DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

 can be granted. Bayda’s request for leave to file a second Amended Complaint is DENIED. An

 appropriate Order follows.



 Date: July 31, 2020                             /s/ Brian R. Martinotti___________
                                                 HON. BRIAN R. MARTINOTTI
                                                 UNITED STATES DISTRICT JUDGE




                                            15
